DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim recites the limitation “an electrolyte-anode interface”; however, from the claim limitation it is unclear as to how/if this feature is interrelated to the previously claimed anode electrolyte solution and anode.  For the purpose of Examination it has been interpreted to read on “an interface between the anode electrolyte solution and the anode”.  
Further as to claim 1, the claim recites the limitation “an electrolyte-cathode interface”; however, from the claim limitation it is unclear as to how/if this feature is interrelated to the previously claimed cathode electrolyte solution and cathode.  For the purpose of Examination it has been interpreted to read on “an interface between the cathode electrolyte solution and the cathode”.  
As to claim 8, the claim recites the limitation of a photoanode.  However, claim 1, upon which claim 8 depends, already introduces the limitation that “at least one of the anode and the cathode is a 

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The inclusion of at least one of a photoanode or photocathode in the method for electrochemical oxidation of HMF as claimed.  The prior art teaches the electrochemical oxidation of HMF; however, does not contemplate performing the oxidation as claimed utilizing photoelectrodes.  See, for Example, the non-patent literature “Electrocatalytic oxidation of 5-hydroxymethylfurfural to 2,5-furandicarboxylic acid on supported Au and Pd bimetallic nanoparticles” to Chadderdon et al. and “Oxidation of 5‐hydroxymethylfurfural and derivatives to furanaldehydes with 2,2,6,6‐tetramethylpiperidine oxide radical ‐ co‐oxidant pairs” to Cottier et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794